internal_revenue_service number info release date index number ------------------------------------------- -------------- ------------------ -------------------------- in re department of the treasury washington dc person to contact -------------------- id no telephone number --------------------- refer reply to cc psi - genin-164268-03 date january dear ------------------ we are answering your correspondence requesting late s_corporation relief for an effective date of date based on the information submitted and your internal_revenue_service account history it appears that you were notified about a problem with your s_corporation_election in date within months of the filing_date of your first form_1120s therefore you are ineligible for automatic late s_corporation relief pursuant to revproc_97_48 although we are unable to grant automatic relief this letter provides information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a ruling_request the procedures for requesting a ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their request the standard fee is dollar_figure however if the entity’s gross_income was less than dollar_figure million on the return for the most recent 12-month taxable_year it qualifies for the reduced user_fee in the amount of dollar_figure if you submit dollar_figure you must include a statement certifying the entity’s gross_income for the last 12-month taxable_year if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements see part f of appendix b a check for the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by using the following address genin-164268-03 attn cc pa t p o box ben franklin station washington dc direct to cc psi room in addition the irs has developed two cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov businesses small which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi enclosures ann revproc_2003_1 copy of submission dianna k miosi chief branch associate chief_counsel passthroughs and special industries sincerely yours
